DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 04/19/2022, 06/07/2022, 07/27/2022 and 08/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 11107021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed 07/21/2022 has been entered. Claims 21-40 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hatoun et al. (hereinafter Hatoun), US 2006/0069599 A1, in view of Melo et al. (hereinafter Melo), US 20170270443 A1.

Regarding independent claim 21, Hatoun teaches a method, comprising:
observing a creation of a task item related to an individual and a content item associated with a productivity application (Fig. 1, 160-180; [0021]-[0022] describes Task A 160, Task B 170, and Task C 180 provide a variety of workflow capabilities, including, but not limited to: providing forms data to support user interfaces to enable users (participants) to interact with workflows within applications; roll back for uncompleted actions; assigning tasks to functions to groups of participants; and enabling participants to claim tasks. The aforementioned capabilities are supported by functions available in workflow tasks; Fig. 2; [0023] describes Task class 200 including DueDate and a WorkflowTask class 220 including ClaimTask function enables a user to claim the workflow task associated with a document (i.e. a content item); [0033] discloses examples of workflow-enabled application programs (i.e. productivity application) are Word, a word processing application program, and Microsoft.RTM. Outlook.RTM., an e-mail application program);
receiving an indication of an interaction by the individual with respect to the content item in the productivity application (Fig. 8A, 540; [0037] describes the workflow-enabled application, e.g., Microsoft.RTM. Word, detects an open document);
based on receiving the indication, determining whether to present the task item to the individual (Figs. 8A-8B; [0037]-[0040] describes the task is presented when determined that the task is within the time span set for the task, i.e., a task time span, determined the identity of the application's user, i.e., the user that opened the document); and
based on determining that the task item is to be presented, displaying the task item within the productivity application, the task item including a due date (Fig. 8B, 575; [0040] describes presenting a workflow task form; Fig. 7; [0035] illustrates the icon 520 and the name field 525 represent an incomplete workflow task associated with the document. If an opened document is managed by a workflow and if there are active workflow tasks assigned to the user who opened the document, the icon 520 and name field 525 are displayed by the workflow-enabled application. When the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed including the due date).
Hatoun does not explicitly disclose
maintaining a relational graph comprising nodes and edges, wherein the nodes comprise entities and the edges comprise relationships observed between the entities;
updating the relational graph to reflect relationships associated with the creation of the task item including a relationship between the task item and the individual, and a relationship between the task item and the content item;
the determining being based, at least in part, on the relationships associated with the creation of the task item reflected in the relational graph.
However, in the same field of endeavor, Melo teaches
maintaining a relational graph comprising nodes and edges, wherein the nodes comprise entities and the edges comprise relationships observed between the entities (Fig. 1; [0042]-[0043] discloses information system 102 includes a number of different components. As depicted, information system 102 includes hypergraph 112 (i.e. a relational graph) and skill analyzer 114. Hypergraph 112 is a data structure and is used for at least one of storing or organizing some or all of information 104. As depicted, hypergraph 112 comprises objects 122 (i.e. nodes), edges 126, and influence edges 128. Objects 122 are connected to each other by edges 126, and edges 126 are connected to each other by influence edges 128; Fig. 2; [0076] illustrates object node 200 is an example of an object node in object nodes 116 in FIG. 1. Object node 200 has a number of different fields. As depicted, object node 200 includes object identifier 202, object type 204, value 206, timestamp 208, and other data 210; Fig. 3; [0082] illustrates edge node 300 includes a number of different fields. Edge node 300 includes edge node identifier 302, source node identifier 304, target node identifier 306, edge type 308, time stamp 310, and other data 312);
updating the relational graph to reflect relationships associated with the creation of the task item including a relationship between the task item and the individual, and a relationship between the task item and the content item ([0083]-[0085] discloses edge node identifier 302 is a value that uniquely identifies edge node 300 from other edge nodes. The value is unique within a hypergraph. As depicted, source node identifier 304 identifies a first object node, and target node identifier 306 identifies a second object node connected by the edge, as described by edge node 300. A source node is an object node that has a connection to the target node. In other words, the connection may be one that belongs to the source node. For example, the target node may be a person that has a skill, which is the source node. In another example, the source node may be a manager, and the target node is an employee that reports to the manager);
the determining being based, at least in part, on the relationships associated with the creation of the task item reflected in the relational graph ([0053] discloses hypergraph 112 is stored in database 132. Object nodes 116, edge nodes 118, and influence nodes 120 in hypergraph 112 are stored in database 132. Storing edges 126 as edge nodes 118 and influence edges 128 as influence nodes 120 allows representing connections between edges 126 using currently available graph database systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a data structure Hypergraph which is used for storing or organizing information where Hypergraph comprises objects, edges, and influence edges and objects are connected to each other by edges, and edges are connected to each other by influence edges as suggested in Melo into Hatoun’s system to organize a plurality of tasks according to relationships of the tasks. This modification would have been motivated to combine these teachings for the benefit of having a visualization of workflow tasks in a collaborative application.  It would utilizing the matching capability of Hatoun along with the graphing with nodes and edges to demonstrate the relationships between entities that Hatoun describes in words.

Regarding dependent claim 22, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the nodes include a node corresponding to the task item, a node corresponding to the individual, and a node corresponding to the content item (Fig. 2; [0023] illustrates a Task class 200 and a WorkflowTask class 220. The Assign function assigns a participant to a task. The ClaimTask function enables a user to claim the workflow task associated with a document (i.e. a content item)).

Regarding dependent claim 23, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 22 that is incorporated. Hatoun further teaches using contextual information when determining whether to present the task item to the individual, wherein the contextual information is associated with a past interaction by the individual with one or more task items in a task list associated with the individual ([0037]-[0040] describes the incomplete status of the task is checked to determine to present task icon to the user opening the document associated with assigned task).

Regarding dependent claim 24, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the task item is associated with an assigning individual (Fig. 6, 425; [0032] illustrates task record including an assigning individual).

Regarding dependent claim 25, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Hatoun further teaches further comprising displaying information associated with the assigning individual when the task item is presented (Fig. 7; [0035] discloses when the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed which displays the name of the individual assigned the task).

Regarding dependent claim 26, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the indication of the interaction comprises receiving an open command that causes the content item to be opened in the productivity application (Fig. 8A, 540; [0037] discloses the workflow-enabled application, e.g., Microsoft.RTM. Word, detects an open document; Fig. 7; [0016] illustrates an exemplary document opened in an exemplary implementation of a workflow-enabled word processing application that displays an exemplary icon to access workflow tasks associated with the document).

Regarding dependent claim 27, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the displaying the task item within the productivity application comprises displaying the task item as a pop-up (Fig. 7; [0035] discloses when the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed).

Regarding dependent claim 28, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the displaying the task item within the productivity application comprises displaying the task item as an overlay (Fig. 7; [0035] discloses when the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed).

Regarding dependent claim 29, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Hatoun further teaches wherein the task item includes information corresponding to additional individuals that have been assigned the task item (Fig. 4; [0028] describes a participant in a project may view and manipulate workflow tasks using an exemplary Shared Tasks window 290 illustrated in FIG. 4. "Shared Tasks" are workflow tasks assigned to a group of participants. Thus, the Shared Tasks window 290 displays workflow tasks a participant shares with other participants included in a group of participants).

Regarding independent claim 32, it is a system claim that corresponding to the method of claim 21. Therefore, it is rejected for the same reason as claim 21 above.

Regarding dependent claim 33, it is a system claim that corresponding to the method of claim 21. Therefore, it is rejected for the same reason as claim 21 above.

Regarding dependent claim 34, it is a system claim that corresponding to the method of claim 22. Therefore, it is rejected for the same reason as claim 22 above.

Regarding dependent claim 35, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 34 that is incorporated. Hatoun further teaches displaying information associated with an assisning individual when the task item is presented, wherein the assisning individual is associated with the task item (Fig. 7; [0035] discloses when the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed which displays the name of the individual assigned the task).

Regarding dependent claim 36, it is a system claim that corresponding to the method of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Regarding dependent claim 37, it is a system claim that corresponding to the method of claim 27. Therefore, it is rejected for the same reason as claim 27 above.

Regarding dependent claim 38, it is a system claim that corresponding to the method of claim 28. Therefore, it is rejected for the same reason as claim 27 above.

Regarding independent claim 39, Hatoun teaches a method, comprising:
maintaining a task list associated with an individual, the task list including a plurality of task items related to the individual and one or more content items associated with a productivity application (Fig. 3; [0027] illustrates an exemplary workflow task window 240 that presents an exemplary list of workflow tasks associated with an exemplary workflow; [0039] describes the method of acceptance of tasks by the assignees; Fig. 2; [0023] describes Task class 200 including a WorkflowTask class 220 including ClaimTask function enables a user to claim the workflow task associated with a document (i.e. content items); [0033] discloses examples of workflow-enabled application programs (i.e. productivity application) are Word, a word processing application program, and Microsoft.RTM. Outlook.RTM., an e-mail application program);
receiving an indication of an interaction by the individual with respect to one of the one or more content items in the productivity application (Fig. 8A, 540; [0037] describes the workflow-enabled application, e.g., Microsoft.RTM. Word, detects an open document);
based on receiving the indication, determining whether to present the task item to the individual (Figs. 8A-8B; [0037]-[0040] describes the task is presented when determined that the task is within the time span set for the task, i.e., a task time span, determined the identity of the application's user, i.e., the user that opened the document); and
based on determining that the task item is to be presented, displaying the task item within the productivity application, the task item including a due date  (Fig. 8B, 575; [0040] describes presenting a workflow task form; Fig. 7; [0035] illustrates the icon 520 and the name field 525 represent an incomplete workflow task associated with the document. If an opened document is managed by a workflow and if there are active workflow tasks assigned to the user who opened the document, the icon 520 and name field 525 are displayed by the workflow-enabled application. When the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed including the due date).
Hatoun does not disclose 
maintaining a relational graph comprising nodes and edges, wherein the nodes comprise entities and the edges comprise relationships observed between the entities;
updating the relational graph to reflect relationships associated with at least one of the plurality of task items including relationships between the at least one of the plurality of task items and the individual, and relationships between the at least one of the plurality of task items and one or more of the one or more the content items;
the determining being based, at least in part, on the relationships associated with the at least one of the plurality of task items reflected in the relational graph.
However, in the same field of endeavor, Melo teaches
maintaining a relational graph comprising nodes and edges, wherein the nodes comprise entities and the edges comprise relationships observed between the entities (Fig. 1; [0042]-[0043] discloses information system 102 includes a number of different components. As depicted, information system 102 includes hypergraph 112 (i.e. a relational graph) and skill analyzer 114. Hypergraph 112 is a data structure and is used for at least one of storing or organizing some or all of information 104. As depicted, hypergraph 112 comprises objects 122 (i.e. nodes), edges 126, and influence edges 128. Objects 122 are connected to each other by edges 126, and edges 126 are connected to each other by influence edges 128; Fig. 2; [0076] illustrates object node 200 is an example of an object node in object nodes 116 in FIG. 1. Object node 200 has a number of different fields. As depicted, object node 200 includes object identifier 202, object type 204, value 206, timestamp 208, and other data 210; Fig. 3; [0082] illustrates edge node 300 includes a number of different fields. Edge node 300 includes edge node identifier 302, source node identifier 304, target node identifier 306, edge type 308, time stamp 310, and other data 312);
updating the relational graph to reflect relationships associated with at least one of the plurality of task items including relationships between the at least one of the plurality of task items and the individual, and relationships between the at least one of the plurality of task items and one or more of the one or more the content items ([0083]-[0085] discloses edge node identifier 302 is a value that uniquely identifies edge node 300 from other edge nodes. The value is unique within a hypergraph. As depicted, source node identifier 304 identifies a first object node, and target node identifier 306 identifies a second object node connected by the edge, as described by edge node 300. A source node is an object node that has a connection to the target node. In other words, the connection may be one that belongs to the source node. For example, the target node may be a person that has a skill, which is the source node. In another example, the source node may be a manager, and the target node is an employee that reports to the manager);
the determining being based, at least in part, on the relationships associated with the at least one of the plurality of task items reflected in the relational graph ([0053] discloses hypergraph 112 is stored in database 132. Object nodes 116, edge nodes 118, and influence nodes 120 in hypergraph 112 are stored in database 132. Storing edges 126 as edge nodes 118 and influence edges 128 as influence nodes 120 allows representing connections between edges 126 using currently available graph database systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a data structure Hypergraph which is used for storing or organizing information where Hypergraph comprises objects, edges, and influence edges and objects are connected to each other by edges, and edges are connected to each other by influence edges as suggested in Melo into Hatoun’s system to organize a plurality of tasks according to relationships of the tasks. This modification would have been motivated to combine these teachings for the benefit of having a visualization of workflow tasks in a collaborative application.  It would utilizing the matching capability of Hatoun along with the graphing with nodes and edges to demonstrate the relationships between entities that Hatoun describes in words.

Regarding dependent claim 40, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 39 that is incorporated. Hatoun further teaches further comprising receiving information corresponding to the task item when the task item is displayed ([0035] discloses the icon 520 is clicked, a window similar to the window illustrated in FIG. 5 is displayed; [0031] FIG. 5 illustrates an exemplary window 340 that provides a view of the details of a workflow task comprising “Title”, “Priority”, “Status”, “%Complete”, “Assigned To”, , “Description”, “Start Date”, “Due Date”, “Resolution”).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hatoun, in view of Melo as applied in claim 21, further in view of Sawicki et al. (hereafter Sawicki), US 20090150761 A1.

Regarding dependent claim 30, the combination of Hatoun and Melo teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. The combination of Hatoun and Melo does not explicitly disclose wherein the task item is associated with a particular section of the content item.
However, in the same field of endeavor, Sawicki teaches the task item is associated with a particular section of the content item (([0003] indicates that the purpose of the invention is help with a workflow in which "different users often are responsible for different parts of the document."; [0065]-[0066] indicates that groups and/or individuals can be authorized to edit a particular region of a document.  See also Fig. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatoun and Melo to incorporate the association of a task item assigned to a user with a particular section of the content item as suggested in the teachings of Sawicki because doing so would improve the security of Hatoun and Melo system by being able to monitor unauthorized access and, additionally, would improve the integrity of the system by preventing inadvertent changes to portions of a document for which the user is not responsible (Sawicki, [0002]-[0003]).

Regarding dependent claim 31, the combination of Hatoun, Melo and Sawicki teaches all the limitations as set forth in the rejection of claim 30 that is incorporated. Sawicki further teaches wherein the indication of the interaction by the individual with respect to the content item in the productivity application comprises a detected interaction with the particular section ([0055] FIG. 13 shows a screen display 40N provided by the word processing application program 30 operating in the enforcement mode. If the insertion point (i.e. interaction) is located within a region that may be freely edited by the current user, the user is allowed to edit. A region may even be effectively the entire document.  Fulfilling responsibilities for particular regions within a document requires the user to access the document (i.e., content item) associated with the task).

Response to Arguments
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143